Citation Nr: 0921487	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  03-33 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for lumbosacral strain with degenerative 
changes, for the period prior to January 7, 2009.

2.  Entitlement to an evaluation in excess of 40 percent 
disabling for lumbosacral strain with degenerative changes, 
for the period beginning January 7, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a September 2003 rating decision, the RO increased the 
rating for the service-connected lumbosacral strain with 
degenerative changes from noncompensably disabling to 10 
percent disabling, effective from March 21, 2002.  
Subsequently, in a March 2009 rating decision, the RO 
increased the rating for the service-connected lumbosacral 
strain with degenerative changes from 10 percent disabling to 
40 percent disabling, effective January 7, 2009.  Because 
these increases in the evaluation of the Veteran's 
lumbosacral strain with degenerative changes disability does 
not represent the maximum rating available for the condition, 
the Veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in June 2004 and 
September 2008 when it was remanded for further development.  
The required development having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  Prior to September 30, 2004, the Veteran's back condition 
did not manifest muscle spasm on extreme forward bending or 
loss of lateral spine motion; moderate limitation of motion; 
forward flexion limited to more than 30 degrees and less than 
60 degrees; ankylosis; or any intervertebral disc syndrome.

2.  Beginning September 30, 2004, the Veteran's back 
condition manifested a forward flexion of 35 degrees with 
pain representing severe limitation of motion of the lumbar 
spine.  However, beginning September 30, 2004, the Veteran's 
back condition did not manifest any evidence of residuals of 
a fractured vertebra; ankylosis; or evidence of 
intervertebral disc syndrome.

3.  Beginning January 7, 2009, the Veteran's back condition 
manifested bilateral neurological conditions analogous to 
mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for lumbosacral strain with degenerative changes, for 
the period prior to September 30, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295, 5237 (2002, 
2003, 2008).

2.  The criteria for an evaluation of 40 percent, and no 
higher, for lumbosacral strain with degenerative changes, for 
the period beginning September 30, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295, 5237 (2002, 2003, 
2008).

3.  The criteria for a separate 10 percent evaluation, 
beginning January 7, 2009, for an associated right sided 
neurological condition analogous to mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 
4.124a; Diagnostic Code 8520 (2008).

4.  The criteria for a separate 10 percent evaluation, 
beginning January 7, 2009, for an associated left sided 
neurological condition analogous to mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 
4.124a; Diagnostic Code 8520 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The appellant was afforded VA medical 
examinations in August 2002, September 2004, and January 
2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks a higher initial evaluation for his 
service-connected lumbosacral strain with degenerative 
changes.  The Veteran's back condition is currently rated as 
10 percent disabling, for the period prior to January 7, 
2009, and 40 percent disabling, beginning January 7, 2009, 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending or loss of lateral spine motion, unilateral, 
in standing position; and a 40 percent rating was warranted 
for severe lumbosacral strain with evidence of listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
A 60 percent evaluation was warranted for residuals of a 
fractured vertebra if there was abnormal mobility requiring a 
neck brace (jury mast) but no spinal cord involvement.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in effect prior 
to September 26, 2003).  A 60 percent evaluation was 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle and a 100 percent evaluation was given 
for ankylosis of the spine at an unfavorable angle with 
marked deformity and involvement of major joints (Marie- 
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (as in effect 
prior to September 26, 2003).  A 100 percent evaluation for 
residuals of fracture of a vertebra was warranted if there 
was spinal cord involvement and the injured individual was 
bedridden or required long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (as in effect prior to September 26, 
2003).

In addition to the foregoing, a 50 percent evaluation was 
warranted for unfavorable ankylosis of the lumbar spine, and 
a 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine (Diagnostic Code 5289) (as in effect 
prior to September 26, 2003).

The rating schedule also provided for a 20 percent rating was 
warranted for moderate limitation of motion and a 40 percent 
rating required severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect 
prior to September 26, 2003).

The current General Rating Formula for Diseases and Injuries 
of the Spine provides for a 20 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or where the combined range 
of motion of the thoracolumbar spine is less than 120 
degrees; or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(effective September 26, 2003).  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine of 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).

The schedule also includes criteria for evaluation of nerve 
injuries.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment and motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis 
of the peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and Diagnostic Code 
8720 refers to neuralgia of the sciatic nerve.

Other potentially applicable criteria includes that for 
evaluation of intervertebral disc syndrome.  Under the 
provisions of Diagnostic Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) was rated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under  38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method resulted in the higher rating.  38 CFR 
4.71a, Diagnostic Code 5293 (in effect from September 23, 
2002, through September 25, 2003).  A 10 percent rating was 
warranted under Diagnostic Code 5293 for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  Id.  A 20 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; and a 40 percent rating 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Id.  The highest rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.

Effective September 26, 2003, the rating criteria for 
intervertebral disc syndrome remained the same but a notation 
was added indicating that the disorder could be evaluated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  See 68 Fed. Reg. 51454 (Aug. 27, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
from September 26, 2003).

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The schedule also provides for compensation for arthritis due 
to trauma and substantiated by x-ray findings.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  A 10 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent rating is appropriate upon x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is entitled to the most favorable of the versions 
of a regulation that was revised during his appeal.  See 
VAOPGCPREC 7-2003.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,421 (2000).

In August 2002 the Veteran was afforded a VA Compensation and 
Pension (C&P) spine examination.  The Veteran stated that he 
has mild to moderate back pain all of the time and that 
sometimes it would become severe.  The Veteran denied any 
bowel and bladder dysfunction.  He described some occasional 
right leg pain that was posterior and down to the level of 
the knee.  He did not use any back braces.  Physical 
examination of the lumbar spine revealed mild diffused 
tenderness in the lower lumbar spine.  He had a negative 
straight leg raise bilaterally.  He had deep tendon reflexes 
that were brisk at the patella and 1+ at the Achilles tendon, 
bilaterally.  There was not clonus noted and there was 5/5 
muscle strength in all groups tested and bilateral in the 
lower extremities.  He was able to stand on his heels and 
walk on his toes.  The examiner diagnosed the Veteran with 
lumbosacral strain with some possible radicular symptoms.  
The examiner rendered the opinion that the Veteran had a 
fairly classic lumbosacral strain by history and examination.  
The examiner noted that the Veteran did not have any 
radicular signs by exam but did have a history of some right 
leg pain.

On September 30, 2004, the Veteran was afforded a VA C&P 
spine examination.  The Veteran reported that he believed his 
condition worsened and stated that he threw his back out.  He 
indicated that he has pain often down his left leg but not 
constant.  He stated that he always feels pressure in the 
back but that it worsens episodically.  The Veteran did not 
report any bowel or bladder problems.  He indicated that 
walking is not a problem but when standing he must sit for a 
few minutes every hour.  Sitting for a long period of time 
causes increased pain.  The Veteran did not use a back brace, 
cane, or tens unit.  He did use a heating pad occasionally.  
The Veteran reported that his back condition affected his 
bending motion and driving distances, but, did not otherwise 
affect his mobility.  Upon physical examination the Veteran 
was noted to have mild paraspinal muscle spasms with very 
tight muscles.  The Veteran had a forward flexion of 35 
degrees with pain and was able to get to 45 degrees before 
stopping due to pain.  He had an extension of -5 degrees.  
There was no pain or limitation of motion with left or right 
lateral flexion or rotation.  Straight leg raise produced 
pain at 70 degrees with radicular symptoms to the low back.  
When repeated under distraction the straight leg raise test 
was normal.  The examiner diagnosed the Veteran with 
mechanical low back pain.  The examiner rendered the opinion 
that there were no subjective findings of radicular symptoms 
and that any radicular symptoms could best be evaluated with 
a computed tomography (CT) or magnetic resonance imaging 
(MRI) scan.

In January 2009 the Veteran was afforded a VA C&P peripheral 
nerves examination.  The Veteran reported constant tingling 
in his lower extremities from the lower back to the knees, 
bilaterally.  Upon physical examination the Veteran's lower 
extremities were noted to have normal sensory function, 
normal reflexes, and normal plantar flexion.  The Veteran had 
a normal gait, no muscle atrophy, no abnormal muscle tone or 
bulk, no tremors, tics, or abnormal movements, and no joints 
affected by a nerve disorder.  The examiner diagnosed the 
Veteran with radiculopathy of bilateral lower extremities and 
reported that the condition would have significant effects on 
the Veteran's occupation and both mild and moderate effects 
on the Veteran's usual daily activities.

In January 2009 the Veteran was afforded a VA C&P spine 
examination.  The Veteran indicated that he was on no 
medications for pain.  He indicated that he had increased 
problems with sitting and standing for long periods of time 
due to back pain.  The Veteran did not report any bladder or 
bowel dysfunction.  He reported decreased motion, stiffness, 
and pain in the back.  The Veteran denied fatigue, weakness, 
and spasms.  He stated that he has severe flareups of his 
back condition every two to three weeks lasting three to 
seven days.  These flareups were not noted to be precipitated 
by anything and were alleviated by lying down.  The Veteran 
reported that he requires bed rest once a month for at least 
two days.  He reported that he had not been treated by a 
physician for his back problem for some time.  Upon physical 
examination, the Veteran was noted to have normal posture, 
normal head position, and a normal gait.  There was no 
abnormal spinal curvature noted.  There was guarding and pain 
with motion bilaterally.  There were no muscle spasms severe 
enough to cause abnormal gait or abnormal spinal contour.  
Knee, ankle, and plantar reflexes were normal.  The Veteran 
had 30 degrees of flexion, 0 degrees of extension, 30 degrees 
of left lateral flexion, 15 degrees or right lateral flexion, 
30 degrees of left and right lateral rotation.  There was 
objective evidence of pain active range of motion.  With 
repetitive motion the Veteran's ranges of motion were 15 
degrees of flexion, 0 degrees of extension, 20 degrees of 
left lateral flexion, 10 degrees of right lateral flexion, 
and 20 degrees of left and right lateral rotation.  X-ray 
examination of the Veteran's back revealed no obvious acute 
fractures or dislocations, a maintained vertebral alignment, 
and mild narrowing of the disc heights with minimal 
osteophytic spurring.  The examiner noted that there were no 
incapacitating episodes due to intervertebral disc syndrome.  
The examiner noted that the Veteran's back condition had 
significant effects upon the Veteran occupation and mildly to 
moderately affected his daily activities.  The examiner 
diagnosed the Veteran with radiculopathy of the bilateral 
lower extremities.

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 10 percent disabling for 
lumbosacral strain with degenerative changes is not warranted 
for the period prior to September 30, 2004.  Prior to 
September 30, 2004, the Veteran's back condition did not 
manifest muscle spasm on extreme forward bending or loss of 
lateral spine motion; moderate limitation of motion; forward 
flexion limited to more than 30 degrees and less than 60 
degrees; ankylosis; or any intervertebral disc syndrome.  As 
such, entitlement to an evaluation in excess of 10 percent 
disabling for lumbosacral strain with degenerative changes, 
for the period prior to September 30, 2004, is denied.

In light of the evidence the Board finds that entitlement to 
an evaluation of 40 percent disabling, and no higher, for 
lumbosacral strain with degenerative changes, is warranted 
beginning September 30, 2004.  Beginning September 30, 2004, 
the Veteran's back condition manifested a forward flexion of 
35 degrees or less with pain.  Taking into consideration the 
Veteran's pain in forward flexing to 35 degrees the Board 
finds that this represents a severe limitation of motion of 
the lumbar spine.  However, beginning September 30, 2004, the 
Veteran's back condition did not manifest evidence of 
residuals of a fractured vertebra; ankylosis; or any evidence 
of intervertebral disc syndrome.  As such, entitlement to an 
evaluation of 40 percent disabling, and no higher, for 
lumbosacral strain with degenerative changes, effective 
September 30, 2004, is granted.

In light of the evidence the Board finds that beginning 
January 7, 2009, the Veteran is entitled to separate 
evaluations of 10 percent disabling for associated 
neurological conditions analogous to right and left side mild 
incomplete paralysis of the sciatic nerve.  Beginning January 
7, 2009, the Veteran's back condition manifested symptoms of 
bilateral associated neurological condition analogous to mild 
incomplete paralysis of the sciatic nerve.  As such, 
entitlement to a separate evaluation of 10 percent disabling, 
and no higher, for an associated neurological condition 
analogous to right sided mild incomplete paralysis of the 
sciatic nerve, beginning January 7, 2009, and no earlier, is 
granted, and entitlement to a separate evaluation of 10 
percent disabling, and no higher, for an associated 
neurological condition analogous to left sided mild 
incomplete paralysis of the sciatic nerve, beginning January 
7, 2009, and no earlier, is granted.

III.  Extraschedular Consideration

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis, and indeed, neither the Veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  The Board observes that 
there is no showing the disability results in marked 
interference with employment.  His disabilities have not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  Absent evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for lumbosacral strain with degenerative changes, 
for the period prior to September 30, 2004, is denied.

Entitlement to an evaluation of 40 percent, and no higher, 
beginning September 30, 2004, to prior to January 7, 2009, 
for lumbosacral strain with degenerative changes, is granted, 
subject to subject to the law and regulations governing the 
payment of monetary benefits.

A separate rating of 10 percent beginning January 7, 2009, 
but no earlier, for an associated neurological condition 
analogous to right sided mild incomplete paralysis of the 
sciatic nerve is granted, subject to subject to the law and 
regulations governing the payment of monetary benefits.

A separate rating of 10 percent beginning January 7, 2009, 
but no earlier, for an associated neurological condition 
analogous to left sided mild incomplete paralysis of the 
sciatic nerve is granted, subject to subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


